DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant elected Group I, claims 1-10 without traverse in the reply filed on 01/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigoya et al. (JP 03062817 A).
	In the Abstract and col. 2 and 3, Echigoya et al. teach a polymeric composition comprising:
	polythiol compound;
	an isocyanate compound; 
	0.001 to 5 parts of an acid compound, represented by formula Rn(COOH)m, which includes oleic acid, where R is preferably an alkylene group with 17 carbon atoms, and n and m are 1 ( see col. 9) and
	a tin-based catalyst; (see col 10)
wherein the polymeric composition exhibits a viscosity (25°C) of 50 poise (5,000 cPs) or less.(See col. 19).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Echigoya et al.
	While Echigoya et al. do not expressly teach the disclosed the impurities and their amounts in the composition, it is reasonable that the same impurities from the polythiol compound would be present in Echigoya et al., as in the present composition, as the preparation and components of Echigoya et al. is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the polymeric composition is “for a polythiourethane- based optical material”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regardless of applicant’s intended use for the composition, it is the composition that is being claimed, and if the composition is met by the prior art, it is met by the prior art regardless of their intended use for said composition.
	Furthermore, the argument that Echigoya et al. is nonanalogous art is not persuasive for a 102 rejection base on anticipation.

For obviousness rejections, the mere fact that the reference may not mention the claimed function does not alone defeat a prima facia case of obviousness.  Refer to In re Dillon (16 USPQ 1897).
	Echigoya et al. teaches all of the claimed ingredients in the claimed amounts. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts. Therefore, it is reasonable that the function of the composition with the claimed components in the claimed amount would naturally arise and be achieved by a composition with all the claimed ingredients. 
	For the obviousness rejections, if it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed function with only the claimed ingredients.

Applicant argues that “Echigoya only discloses oxalic acid, adipic acid and ‘some other ones’, but importantly it does not disclose phosphoric acid and oleic acid.”  This is incorrect.  What Echigoya et al disclose is the carboxylic acid compound consistent with the formula Rn(COOH)m, which includes oleic acid; wherein R is an alkylene group with 17 carbon atoms.  Thus, oleic acid is taught by Echigoya et al. and there are no missing limitations.
	It is well settled that anticipatory teachings are not limited to any particular embodiment/example.  In re Boe, 148 USPQ 507 (CCPA 1966).  Disclosed examples and preferred embodiments (even if the embodiments tested by appellant were preferred) do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The claimed carboxylic acid compound is still taught by Echigoya et al. 

Applicants arguments of unexpected improvements are not persuasive over 102 rejections based on anticipation.  
	Even for obviousness rejections, Echigoya et al. is consistent with Examples 2-4 in Tables 1, not the comparative examples, as both oleic and oxalic acids are taught by Echigoya et al.  Thus, no unexpected results are demonstrated here over the cited prior art. 
	The fact that applicant may have recognized another advantage which would flow naturally from following the teachings of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE